DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  of copending Application No. 16/995,784 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claims 1-2 are found in claims 1-2 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2017/0062932), hereinafter Foster.

	Regarding claim 1 Foster discloses an antenna structure (Fig. 10A, at Antenna 1 and Antenna 2) comprising: a ground plane (Fig. 10A and 10B, at 1006A and 1006B; paragraph 0051); a first coupling antenna (Fig. 10A, at Antenna 1)  comprising a first excitation source (Fig. 10A, at 1002A-1) connected to the ground plane, wherein the first excitation source is configured to excite a first resonant mode, and the first coupling antenna forms a first zero current area (paragraph 0052) on the ground plane in response to the first resonant mode; and a reference antenna (Fig. 10A, at Antenna 1) comprising a second excitation source (Fig. 10A, at 1002A-2) connected to the ground plane, wherein the second excitation source is configured to excite a second resonant mode, and the reference antenna forms a second zero current area (e.g., paragraph 0052) on the ground plane in response to the second resonant mode.
Foster may not explicitly disclose in one embodiment wherein the first excitation source is located in the second zero current area, and the second excitation source is located in the first zero current area.
Foster teaches and suggests wherein the first excitation source is located in the second zero current area, and the second excitation source is located in the first zero current area (e.g., paragraph 0052).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna designs disclosed by Foster in accordance with the teaching of Foster regarding antennas with zero-current zones in order to isolate the first antenna from the second antenna at a resonance (Foster, paragraph 0008).

    PNG
    media_image1.png
    452
    652
    media_image1.png
    Greyscale


 	Regarding claim 2 Foster further discloses the antenna structure according to claim 1, wherein the first coupling antenna further comprises: a first radiator (e.g., Fig. 10A, at  Antenna 1) connected to the ground plane (e.g., Fig. 10A, at 1006A; and a first feeding portion connected to the ground plane through the first excitation source, wherein the first feeding portion is coupled to the first radiator to excite the first resonant mode (e.g., paragraph 0052), and a first current is formed on the first radiator (e.g., paragraph 0052), wherein the first current flows into the ground plane to form a first ground current (e.g., paragraph 0052).

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

 	Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of a second radiator, wherein the second radiator and the ground plane generate a first coupling current in response to the first current, a part of the first coupling current of the ground plane offsets a part of the first ground current, and the first zero current area on the ground plane is formed.
 	Foster and Hsaio are all cited as teaching some elements of the claimed invention including a first coupling antenna, a reference antenna, a ground plane, and a first zero-current zone.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of wherein the reference antenna further comprises: a second radiator exciting the second resonant mode through the second excitation source to form a second current flowing on the second radiator, wherein the ground plane forms a second ground current in response to the second current.
 	Foster and Hsaio are all cited as teaching some elements of the claimed invention including a first coupling antenna, a reference antenna, a ground plane, and a first zero-current zone.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 16, patentability exists, at least in part, with the claimed features of wherein the antenna structure is disposed in a communication device, the first coupling antenna is a transmitting antenna of the communication device, and the reference antenna is an induction metal portion of a proximity sensor of the communication device.
 	Foster and Hsaio are all cited as teaching some elements of the claimed invention including a first coupling antenna, a reference antenna, a ground plane, and a first zero-current zone.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant contains analysis considered relevant to the current Application.  Of note – TW 201301660 – cited in the ISR - is considered highly relevant to the current application.  Hsaio (US 2021/0126368) discloses an antenna structure with a null currents considered relevant to the current application (paragraph 0026).  Apaydin (US 2016/0285161) also discloses an antenna structure with a null currents considered relevant to the current application (paragraph 0017).
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845